DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is/are directed to a computer storage medium which given it broadest reasonable interpretation would typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  In an effort to assist the patent community in overcoming the rejection under 35 U.S.C. § 101, the USPTO suggest the following approach.  A claim drawn to such a computer readable medium (or the like) that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.    Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 – 20 of U.S. Patent No. 11,234,193 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a wireless device for receiving a wake-up signal from a network node.
For claim 1, U.S. Patent claims determining a coverage enhancement level with respect to the network node; determining a discontinuous reception, DRX, cycle configuration of the wireless device; determining a required amount of repetitions of the wake-up signal to receive, based on at least the coverage enhancement level and the DRX cycle configuration; and receiving the wake-up signal according to the determined amount of repetitions (see claims 1 and 4).
For claim 2, U.S. Patent claims wherein the coverage enhancement levels comprise normal coverage level and enhanced coverage level (see claim 2).
For claim 3, U.S. Patent claims wherein: the determining of the required amount of repetitions comprises determining a time period for enabling the amount of the repetitions of the wake-up signal to be received; and the receiving of the wake-up signal comprises activating reception of the wake- up signal during the time period and then deactivating the wake-up receiver (see claim 5).
For claim 4, U.S. Patent claims wherein the time period is determined as a period covering a least amount of repetitions of the wake-up signal exceeding a determined amount of repetitions of the wake-up signal to be received (see claim 6).
For claim 5, U.S. Patent claims wherein the coverage enhancement levels comprise: a normal coverage level where no coverage enhancement is applied such that reception of a signal according to basic requirements is enabled; and at least one enhanced coverage level which, when applied, enables reception of a weaker signal than the basic requirements (see claim 7).
For claim 6, U.S. Patent claims wherein the determining of the coverage enhancement level with respect to the network node comprises at least one from a group consisting of: receiving information from the network node about configuration of assigned redundancy; measuring signals from the network node to determine assigned redundancy; accessing historical data about assigned redundancy; and detecting parameters from a physical random access channel, PRACH, indicative of the coverage enhancement level (see claim 8).
For claim 7, U.S. Patent claims determine provided coverage enhancement level with respect to the network node; determine a discontinuous reception, DRX, cycle configuration of the wireless device; determine a required amount of repetitions of the wake-up signal to receive, based on at least the coverage enhancement level and the DRX cycle configuration; and receive the wake-up signal according to the determined amount of repetitions (see claims 9 and 12).
For claim 8, U.S. Patent claims wherein the coverage enhancement levels comprise normal coverage level and enhanced coverage level (see claim 10).
For claim 9, U.S. Patent claims wherein: the determination of the amount of repetitions comprises a determination of a time period for enabling the amount of the repetitions of the wake-up signal to be received, and the reception of the wake-up signal comprises activation of enablement for receiving the wake-up signal during the time period and then deactivation of the wake- up receiver (see claim 13).
For claim 10, U.S. Patent claims wherein the time period is determined as a period covering the least amount of repetitions of the wake-up signal exceeding a determined amount of redundancy of the wake-up signal to be received (see claim 14).
For claim 11, U.S. Patent claims wherein the coverage enhancement levels comprise: a normal coverage level where no coverage enhancement is applied such that reception of a signal according to basic requirements is enabled; and at least one enhanced coverage level which when applied enables reception of a weaker signal than the basic requirements (see claim 15).
For claim 12, U.S. Patent claims wherein the determination of provided coverage enhancement level with respect to the network node includes causing the wireless device to perform at least one from a group consisting of: receive information from the network node about configuration of assigned redundancy; measure signals from the network node to determine assigned redundancy; access historical data about assigned redundancy; and detect parameters from a physical random access channel, PRACH, indicative of the coverage enhancement level (see claim 16).
For claim 13, U.S. Patent claims a computer storage medium storing a computer program comprising instructions which, when executed on a processor of a wireless device, causes a wireless device to perform a method of receiving a wake-up signal from a network node, the method comprising: determining a coverage enhancement level with respect to the network node; determining a discontinuous reception, DRX, cycle configuration of the wireless device; determining a required amount of repetitions of the wake-up signal to receive, based on at least the coverage enhancement level and the DRX cycle configuration; and receiving the wake-up signal according to the determined amount of repetitions (see claim 17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tang (US 2020/0092938 A1), Shrestha et al. (US 2020/0229095 A1) and Wong et al. (US 2020/0352581 A1) are cited to show METHOD OF RECEIVING A WAKE-UP SIGNAL, WIRELESS DEVICE AND COMPUTER PROGRAM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464